DETAILED ACTION
Claims 1 – 2, 4 as presented in the listing of claims below are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Attorney, Christian Schuster (Reg. No. 43908), on 08/10/2022.

LISTING OF CLAIMS

1. (Currently Amended) An electric power control device for controlling electric power consumption of a work vehicle that travels while carrying out a utility work, the control device comprising: 
a first sensor for acquiring an output value of a drive motor as one type of operational state information indicative of an operational state of the drive motor, the drive motor driving a drive wheel for causing the work vehicle to travel; 
a second sensor for acquiring an output value of a mower motor as [[one]]another type of the operational state information indicative of an operational state of the mower motor, the mower motor driving a mower unit for carrying out the utility work; 
a third sensor for acquiring battery information indicative of a state of a battery which is mounted on the work vehicle, the state of the battery including at least a charged state of the battery and a permissible discharge amount of the battery corresponding to an upper limit less than a maximum possible discharge amount of the battery; 
a memory for storing in advance operational mode information specifying possible operational modes of the work vehicle, including at least a state in which the work vehicle travels without carrying out the utility work, and a state in which the work vehicle travels with carrying out the utility work; and 
a controller for changing distributed electric powers of electric power outputted from the battery to be distributed respectively to the drive wheel and the mower unit based on the operational state information regarding the utility work and the traveling, the battery information, and the operational mode information, so that the permissible discharge amount is allocated to the drive wheel and the mower unit at an appropriate ratio, and for instructing the distributed electric powers to the drive motor that controls the the mower motor that controls the mower unit, respectively.

2. (Currently Amended) The electric power control device of claim 1, wherein the controller changes the distributed electric powers with using at least one of a map which shows relationship between energy outputtable from the battery and system electric power consumption of the work vehicle and a map that shows relationship between [[an]]the operational state of the mower unit and the charged state of the battery, in view of the upper limit of the electric power suppliable to the drive wheel and the mower unit.

3. (Cancelled)

4. (Currently Amended) The electric power control device of claim 1, wherein: 
the operational state information further comprises display information indicative of a display state of an instrument panel of the work vehicle; and 
the controller changes also [[a]]the distributed electric power to be distributed to the instrument panel and instructs the distributed electric power also to a display control unit which controls display state of the instrument panel.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreting the claims in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts do not expressly teach or render obvious the invention as recited in independent claim 1.

Fukano et al. (Publication No. US 20180152121 A1) discloses an electric power equipment such as a lawn mower is provided with a travel unit driven by a travel motor for propelling the equipment, a work unit driven by a work motor to perform prescribed work such as cutting grass as the equipment travels, a battery for powering the motors, and a control unit which is configured to lower a rotational speed of the travel motor according to a decrease in the voltage or the remaining charge of the battery.

Kaneko et al. (Publication No. US 20180079404 A1) discloses a hybrid type work vehicle includes: a traveling unit having a traveling electric motor; a hydraulic work unit having a hydraulic pump; and a control apparatus having an operation determination section configured to input the operation amount of an operation lever device, the depression amount of an accelerator pedal and a brake pedal, and a vehicle speed and to determine the current operation state of the vehicle, and a power computation section configured to input the output value of an engine and the output value of a power storage device and to calculate and control the power of the traveling unit and the power of the hydraulic work unit. When the operation determination section determines that the current vehicle operation state is that of an excavation work which is a combined operation of the traveling unit and the hydraulic work unit, the power computation section calculates and controls the output power of the traveling unit and the output power of the hydraulic work unit such that the sum total of the output value of the engine and the output value of the power storage device is distributed in a preset ratio.

Dettmann, Benjamin D. (Publication No. US 20050072132 A1) discloses a greensmower having a cutting reel and a traction member and an independent electric circuit and motor for driving each. A handle is attached to the reel for mower guidance by an operator in a walk-behind position. Separate electric controls are connected to each motor for separate speeds for each motor and thereby control the clip rate of the mowing. There are low battery power read-outs and automatic shutoffs. Provision is made for traction powering of the mower even when the reel motor is not operating because of low battery power. A lift-out battery pack is shiftably mounted on the mower for producing the desired force of the mower on the ground.

The features “changing distributed electric powers of electric power outputted from the battery to be distributed respectively to the drive wheel and the mower unit based on the operational state information regarding the utility work and the traveling, the battery information, and the operational mode information, so that the permissible discharge amount is allocated to the drive wheel and the mower unit at an appropriate ratio,” and “for instructing the distributed electric powers to the drive motor that controls the.

	

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668